      2:17-cr-20037-JES-JEH # 388          Page 1 of 2                                         E-FILED
                                                                    Tuesday, 18 June, 2019 03:16:04 PM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                           )
                     Plaintiff,             )
                                           )
vs.                                         )      Case No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                      )
                                           )
                     Defendant.            )
                                           )
                                           )


           ORDER FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM


       This matter coming on to be heard on the Petition of the Defendant, BRENDT A.

CHRISTENSEN, and it appearing to the Court that KEVIN RANDOLPH, #40784, is

presently incarcerated in the Livingston County Jail, Pontiac, Illinois; it further

appearing that KEVIN RANDOLPH, #40784, was named as a material witness in the

above-entitled cause and his appearance is necessary in connection with these

proceedings on Monday, July 8, 2019 at 9:00 a.m.

      IT IS THEREFORE ORDERED that a Writ of Habeas Corpus Ad Testificandum

be issued commanding the Sheriff of the Livingston County Jail, Pontiac, Illinois,

and/or the United States Marshal for the Central District of Illinois, to transport the

said KEVIN RANDOLPH, #40784, to the Central District of Illinois, and to produce

the said KEVIN RANDOLPH, #40784, on Monday, July 8, 2019 at 9:00 a.m. in the

Federal Building and United States Courthouse, 100 NE Monroe Street, Peoria, Illinois, in

connection with this cause and then and there to present the said KEVIN RANDOLPH,
      2:17-cr-20037-JES-JEH # 388      Page 2 of 2



#40784 before the Court and from day to day thereafter as may be necessary.



ENTERED this 18th day of June, 2019.




                                         s/ James E. Shadid
                                       JAMES E. SHADID
                                       UNITED STATES DISTRICT JUDGE
                                       CENTRAL DISTRICT OF ILLINOIS
